BRETT, Presiding Judge.
This is a petition for writ of habeas corpus by Charner M. Tidwell, whereby he seeks his release from the state penitentiary, McAlester, Oklahoma, on the ground that he is entitled to credit for jail time served while he was being held in the penitentiary for safe keeping prior to trial. The same grounds as alleged in this petition were passed upon in a prior petition for habeas corpus by this petitioner styled In re Tidwell, Okl.Cr., 309 P.2d 302, rendered on March 27, 1957.
It has been repeatedly held that this Court will not entertain a subsequent application for writ of habeas corpus based upon the same grounds and the same facts as a prior application. Ex parte Davis, 74 Okl.Cr,, 75, 123 P.2d 300; Ex parte Gray, 74 Okl. Cr. 200, 124 P.2d 430; Ex parte Peaker, 87 Okl.Cr. 139, 194 P.2d 893.
For this reason, this petition fails to state a cause of action for which relief may be granted herein. These matters should properly be presented to the Pardon and Parole Board. Writ denied.
POWELL, J., concurs.
NIX, J., not participating.